OF       TEXAS

                          AunTIN      11.   -rExAn



                               July    24, 1957

Honorable   Stanley    Kacir          Opinion        No. WW-189
County Attorney
Bell County                           Re:      Does Attorney General's      Opin-
Belton,   Texas                                ion No. V-1121 apply to the
                                               issuance   of a Beer RetailerIs
                                               On-Premises   License  to a non-
                                               profft,  no capital   stock,
Dear Sir:                                      Texas corporation?

              You have requested         our opinion as to the applicebllity
of Attorney      General's     Opinion No. V-1121 to the provisions        of
Section    5' (2) (h),     Article     667, Vernon's Penal Code.   More spe-
cifically,     your inquiry        concerns  whether a non-profit  corpora-
tion having no capital           stock can qualify   for a beer retailer's
on-premise     license     under the above section,     which reads in part
as follows:

            "Section    5.
              "Any person may file      an application   for a
      license     as a Manufacti.per,     Distributor  or Retail
      Dealer of beer invacatlon          or in termtime with
      the County Judge of the county in which the ap-
      plicant    desires  to engage in such business.         The
      County Judge shall refuse          to approve the appli-
      cation    for such license      if he has reasonable
      grounds to believe      and finds     any of the following
      to be true:



            “2.   If   a Distributor          or Retailer:

            '1. . .

            "(h)    If a corporation,         that the applicant
      iS not   incorporated      under the laws of this State;
      or that at least      fifty-one      percent    (517) of the
      stock of such corporation           is not owned at all
      times by citizens       who have resided       within  this
      State for a period        of three     (3) years and who pos-
      sess the qualifications         required     of other appli-
      cants for licenses;         . . *'I
Honorable     Stanley      Kacir,   page   2   hW189)


              Opinion V-1121 involved      a determination of a similar
problem     concerning   packa e store permits under the terms of
+&ion       18 of Article    66% , Vernon’s Penal Code, which is as fol-
      .

              “Se ct ion    18a
              Wo person who has not been a citizen             of Texas
      for a period    of three (3) years immediately            preced-
      ing the filing    of his application       therefor      shall be
      eligible   to receive      a permit under this Act.          No
      permit shall be issued        to a corporation       unless the
      same be incorporated        under the laws of the State and
      unless at least     fifty-one      percent (51$) of the stock
      of the corporation       is owned at all times by citizens
      who have resided      within    the State for a period        of
      three years and who possess          the qualifications       re-
      quired of other applicants          for permits;     . . .‘I

            In our opinion     the provisions       of Section      5 (2) (h) of
Article   667, and Section     18 of Article       666 are identical        in re-
quiring   that a corporation      be both a domestic         corporation      and
be owned to the extent       of 51% of its capital         stock by residents
of Texas who possess      the qualifications        required     of other appli-
cants for permits     or licenses.      Section     18 of Article       666 states
the requirement    positively,     and states     that no permit shall is-
sue unless both requirements         are fulfilled.        Section     5 (2.) (h)
of Article    667 states the m         requirements      negatively,      and pro-
vides that the County Judge shall          refuse    to issue a license         if
either  of the requirements       are found m        to exist.

            This office,   in Opinion V-1121, held that a non-profit,
no capital   stock corporation   could not qualify     for a package
store permit o @diehere reaffirm     the reasoning    and holding   of
that opinion    and appiy it to the present    inquiry    as a basis for
our present   opinion.   Par your convenience     we have attached     a
copy of Opinion V-1121.

           You are therefore     advised that,    applying   the construc-
tion and reasoning    of Opinion V-1121, a non-profit,        no capital
stock corporation    cannot qualify    for the issuance     of a beer re-
tailer’s  on-premise   license   under the provisions      of Section   5
(2) (h) of Article    667, Vernon’s Penal Code.        If such a corpora-
tion were to apply for such a license        it would be the mandatory
duty of the County Judge to refuse        to approve the application
under the above Section      of the Liquor Control     Act.
    /        -
        ..
.




                 Honorable     Stanley   Kacir,   page   3   (WW-189)




                              K beer retailer's    on-premise    license    may not
                       be issued to a non-profit,       no capi.tal    stock cor-
                       poration    because such corporation      cannot qualify
                       under Section     5 (2) (h) of Article      667, V.P.C.
                                                             Yours very   truly,




                 JHM:zt:wb

                 APPROVED:

                 OPINION COMMITTEE

                 H. Grady Chandler,       Chairman
                 C. K. Richards
                 Marvin Thomas

                 REVIEWEDFOR THE ATTORNEY          GENERAL

                 BY:    Geo.    P. Blackburn